         Case 5:20-cr-00144-LHK Document 4 Filed 12/21/20 Page 1 of 3




            UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               San Jose Venue


                            Report on Person Under Supervision


Person Under Supervision                          Docket Number
Michael Holdiman                                  0971 5:20CR00144-001 LHK

Name of Sentencing Judge: The Honorable Dale A. Drozd
                          United States District Judge
                          Eastern District of California


Date of Original Sentence:      October 1, 2018

Original Offense
Count One: Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1), a Class C Felony.

Original Sentence: 60 months probation
Special Conditions: $100 special assessment; access to financial information; outpatient drug
and alcohol treatment; drug and alcohol testing; abstain from alcoholic beverages and not
frequent places where alcohol is chief item of sale; outpatient mental health; co-payment plan
of up to $25 per month for treatment; search by any law enforcement; 20 hours of community
service per week until employed; not associate with any known gang member

Transfer of Jurisdiction from the Eastern District of California to the Northern District of
California became effective April 6, 2020.

Prior Form(s) 12: None

Type of Supervision                               Date Supervision Commenced
Probation                                         October 1, 2018
Assistant U.S. Attorney                           Defense Counsel
To be assigned                                    To be assigned.


                        Petitioning the Court to Take Judicial Notice

                                             Cause




                                                                        NDC-SUPV-FORM 12A 4/6/2015
          Case 5:20-cr-00144-LHK Document 4 Filed 12/21/20 Page 2 of 3

RE:    Holdiman, Michael                                                                         2
       0971 5:20CR00144-001 LHK
 Charge Number         Violation

 One                   There is probable cause to believe that the person under supervision
                       violated the mandatory condition that states, “You must refrain from any
                       unlawful use of a controlled substance. You must submit to one drug test
                       within 15 days of placement on probation and at least two periodic drug
                       tests the after, not to exceed four drug tests per month.”

                           On December 3, 2020, the client admitted to using marijuana. The client
                           signed an Admission/Denial Report and noted in the comments, “I used
                           on Thanksgiving do to stress and depression.”

                           Evidence of this violation can be obtained from the case notes and the
                           Admission/Denial Report dated December 3, 2020.

                                   Action Taken and Reason
On December 3, 2020, the client was contacted at his residence and openly admitted to using
marijuana, as stated above. He stated he was feeling depressed due to not progressing in his career
as a butcher. He stated his employer led him to believe he would be considered for an
apprenticeship program. Unfortunately, after a year, he was not given the opportunity. We
developed a plan for him to apply at other businesses and to speak to his union representative to
inquire about the best course of action to apply for an apprenticeship program.

The client stated he became complacent and did not exercise the tools he learned in substance
abuse treatment. The client expressed he allowed himself to be tempted by others due to feeling
stressed. The client recognized he should have removed himself when he realized the people he
was with were using drugs. The client expressed remorse and apologized for his misconduct.

The Probation Office respectfully requests the Court take judicial notice of this violation. The
client’s random drug testing will increase to monitor his sobriety and compliance. This will
provide the client an opportunity to pursue his career goal and to show the Court his compliance.


 Respectfully submitted,                          Reviewed by:



 ___________________________________              ___________________________________
 Juan F. Ramirez                                  Sonia Lapizco
 U.S. Probation Officer Specialist                Supervisory U.S. Probation Officer
 Date Signed: December 21, 2020




                                                                       NDC-SUPV-FORM 12A 4/6/2015
          Case 5:20-cr-00144-LHK Document 4 Filed 12/21/20 Page 3 of 3

RE:   Holdiman, Michael                                                                 3
      0971 5:20CR00144-001 LHK



THE COURT ORDERS:

 x    The Court concurs and takes judicial notice
      Submit a request to modify supervision
      Submit a request for a warrant
      Submit a request for summons
      Other:




     December 21, 2020
___________________________________             ___________________________________
Date                                            The Honorable Lucy H. Koh
                                                United States District Judge




                                                                NDC-SUPV-FORM 12A 4/6/2015
